Case 1:20-cv-20254-UU Document18 Entered on FLSD Docket 03/06/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 20-20254-CIV-UNGARO/O’ Sullivan
PEDRO MOYA,

Plaintiff,
V.

RODRIGUEZ BAKERY EQUIPMENT, INC.
a Florida Corporation, and MARIO RODRIGUEZ,
an individual,

Defendants.
f

 

STATEMENT OF CLAIM

COMES NOW the Plaintiff, PEDRO MOYA, by and his undersigned counsel, pursuant
to the Order in actions Brough under the Fair Labor Standards Act and files this Statement of

Claim and says as follows:

1. Plaintiff} PEDRO MOYA, was employed by Defendants, RODRIGUEZ EQUIPMENT,
INC., and MARIO RODRIGUEZ, as an assembler from April 11, 2016 through
September 21, 2019.

2. The unpaid overtime period claimed is from January 21, 2018 through September 21,
2019, which is approximately 86 weeks.

3. During that period of time, Plaintiff was paid $12.00 per hour regular time and should
have been paid $18.00 of overtime pay.

4, Plaintiff worked approximately 61 hours per week.

5. Plaintiff was paid at the regular rate for the hours worked over 40 per week.
Case 1:20-cv-20254-UU Document18 Entered on FLSD Docket 03/06/2020 Page 2 of 2

6. At $6.00 (half-time rate) per over time hours times the 21 hours of overtime worked per
week, the Plaintiff is owed $126.00 per week.

7. $126.00 over the 86 weeks worked by the Plaintiff, equals to $10,836.00 in unpaid
overtime.

8. As the Defendants willfully violated the Fair Labor Standards Act, the Defendants owe

OH,

ELVIS ¥. ADAN, ESQ.

Plaintiff a liquidated total of $21,672.00.

Date: March 6, 2020

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on March 6, 2020, the foregoing document was filed with the

Clerk of Court by using the CM/ECF system:

GALLARDO LAW OFFICES, P.A.
Attorney for Plaintiff

8492 SW 8th Street

Miami, Florida 33144

   

Elvis J. Adan, Bsq.
Florida Bar No. 24223
Email: elvis.adan@gallardolawfirm.com
